Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2008                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  135832                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 135832
                                                                   COA: 282576
                                                                   Wayne CC: 07-005234-FC
  ANTHONY LEE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 24, 2008
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2008                      _________________________________________
           t0421                                                              Clerk